                                                    U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saini Andrew's Plaza
                                                   New York. New York 10007



                                                    December 5, 2019

BYE-MAIL

  The Honorable Barbara Moses
  United States Magistrate Judge
  Southern District of New York
' 500 Pearl Street
  New York, New York 10007

        Re:    United States v. Jose Caban, Sl 19 Cr. 166 (VEC)

Dear Judge Moses:

        Two defendants in the above-captioned case were arrested and presented before your
Honor yesterday. Due to an inadvertent error, the superseding indictment was not unsealed in
advance of the presentment in Magistrate Court. Accordingly, the Government writes to
respectfully request that the Court formally unseal the above-referenced superseding indictment.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                             By:




 so


 HONORABLE BARBARA M SES
 UNITED STATES DISTRICT JUDGE
